UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Annual Report December 31, 2012 Evermore Global Value Fund Evermore Global Value Fund Elements of Our Active Value Investment Approach At Evermore Global Advisors, we employ an active value approach to investing.We seek to leverage our deep operating and investing experience and extensive global relationships to identify and invest in companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking to Generate Value . • Catalyst-Driven Investing.We do more than pick cheap stocks and hope for their prices to rise.We invest in companies where a series of catalysts exist to unlock value.The catalysts we look for reflect strategic changes in the company’s management, operations or financial structure that are already underway.They are not broadly recognized, but they are likely to have a significant impact on a stock’s performance over time. Supporting Our Active Value Orientation . • Original Fact-Based Research.We do not rely on brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and identify catalysts to unlock value.We also perform detailed business segment analysis on each company we research. • Business Operating Experience.Our senior team has hands-on business operating experience; including starting and managing businesses, sitting on company boards, and assisting management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. • A Global Network of Strategic Relationships.Over the past 20 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. • Taking a Private Equity Approach to Public Equity Investing.When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. • Always Active, Sometimes Activist.We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Global Value Fund Executing Our Approach . • Targeting Complex Investment Opportunities.We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. • Investing Across the Capital Structure.We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). • Investing in Special Situations including Merger Arbitrage and Distressed Companies.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. • Exploiting Short Selling Opportunities.We will seek to take advantage of short selling opportunities to address currency, security, sector and market risk. • Tactically Managing Cash Levels.We are not afraid to hold significant cash positions when it makes sense for the portfolios. 2 Evermore Global Value Fund A Letter from the CEO Dear Shareholder, Eric LeGoff CEO, Evermore Funds Trust Last year saw far less volatility in the global markets than the preceding two years, as regions and nations around the globe began to seriously tackle their fiscal issues.This was especially true in Europe, a region in which the Fund continued to invest a significant portion of its assets.On September 6, 2012, Mario Draghi, president of the European Central Bank, announced details of a bond buying plan that would ease the European debt crisis and provide a “fully effective backstop.”A short time later, in the U.S., the Federal Reserve announced a continued low interest rate goal along with $40 billion per month of mortgage backed securities (MBS) purchases until the economy turns around.These initiatives were the underpinning of a strong bounce in markets in Europe and the U.S. over the remainder of the year. 2012 was also a solid year for the Evermore Global Value Fund, as the Fund saw assets grow by more than 140% to $80.3 million.I am extremely pleased to announce the addition of Beijing He to the Evermore team.Beijing will serve as Operations Manager, a role to which she brings many years of global operations experience having spent 8 years at Goldman Sachs and Goldman Sachs Asset Management in a variety of senior operations roles.I would also like to inform you that as of January 1, 2013 we welcomed Gary M. Gardner as counsel to the independent trustees and Gino Malaspina of Cipperman Compliance Services, LLC as the Fund’s Chief Compliance Officer. David Marcus and I continue to be extremely appreciative of the efforts of our employees, Board of Trustees and advisors.As I stated in my past two annual shareholder letters, having the right partners is critical to the success of our business.I would like to thank the following service providers for their support over the past year:U.S. Bancorp Fund Services, LLC (Fund administrator, accountant, transfer agent), U.S. Bank N.A. (Fund custodian), Quasar Distributors LLC (Fund distributor), Drinker Biddle & Reath LLP (Fund counsel), Cipperman & Company (counsel to the Fund’s independent trustees), Ernst & Young LLP (Fund auditor), Alaric Compliance Services, LLC, Tiller, LLC (marketing communications), JCPR, Inc. (public relations and marketing), Eze Castle Software (order management system provider), Advent Software (portfolio management software provider), Bloomberg (market data provider), and all of our executing brokers. 3 And finally, the entire Evermore team would like to thank you, our shareholders, for the continued support and confidence you have shown us.We wish you all the best for a happy, healthy and prosperous 2013. Sincerely, Eric LeGoff CEO, Evermore Funds Trust 4 Evermore Global Value Fund A Letter from the Portfolio Manager “The future is never clear.You pay a high price in the stock market for a cheery consensus.Uncertainty is the friend of the buyer of long term values.” – Warren Buffett Dear Shareholder, David Marcus Portfolio Manager For the one year period ending December 31, 2012, Class I shares of the Evermore Global Value Fund were up 7.55%.The MSCI All-Country World Index was up 16.13% over the same period.Although we don’t focus on the benchmark it is our goal to beat it over the long term.Given the special situations nature of our investment approach, our investments generally work on their own time frames.The key for us is to remain focused on finding those undervalued, under-researched, misunderstood special situation opportunities that will provide investors with significant returns over the long-term. At year-end, European investments represented close to 47% of the Fund’s net assets.Europe is where we continued to find what we believe were the best opportunities.Our U.S. and Canadian investments represented about 36% of the Fund’s net assets.The percentage of the Fund’s net assets invested in Asia increased to about 8% of net assets at year-end, as we found a number of catalyst-driven special situations in family-controlled conglomerates and holding companies.We are seeing a real increase in family-controlled businesses in the region bidding to take their companies private, taking advantage of the depressed prices of the assets that they, as majority shareholders, probably know better than others. The year ended on a positive note with markets up globally, especially here in the U.S. where markets were closing in on all-time highs.Despite the rally in the equity markets, investors remain concerned about the growth prospects in China and other parts of Asia, and that the ongoing European financial crisis will lead to Europe muddling along, or worse, falling into a deep depression.The U.S. economic outlook also offers a mixed bag – the U.S. housing market is picking up, banks are cleaning up their balance sheets, consumer sentiment is slowly improving, but unemployment remains high and uncertainty abounds regarding government taxing and spending policies. The European crisis, now in its third year, finally saw some tangible movement to resolution in 2012, as the European Central Bank (ECB) announced it would backstop the banks in an effort to push troubled economies forward.While important structural reforms are in the early days of being organized and implemented, the movement forward is a sea change from the first two years of the crisis when there was little to no consensus on steps necessary to address the region’s problems.We believe the cleanup of the European banking sector will offer investors compelling investment opportunities, as we think banks will shed assets, including stakes in other public companies, at substantial discounts. 5 In spite of these persistent macro problems, the year saw nice gains in Europe (and other parts of the world) as investor fears began to dissipate.The current thinking is less about the EU breaking up imminently and more about how to effectively deal with specific problems directly. A Review of Our Investment Approach We are opportunistic stock pickers first and foremost, seeking to take advantage of stocks that are not just cheap, but that have significant catalysts for value creation.In performing our research and analysis of a potential public company investment, we take a private equity approach, meaning we think and invest like owners, as if we were going to buy the entire company, and spend much time getting to know and understand management to determine whether they are capable of creating value. We always take a bottom up approach on every investment on which we focus.This approach allows us to distill the investment research and analysis to a small number of variables that may create or destroy value for a given security. Investors ask if and how the macro environment plays a role in our investment process.Although our approach is always bottom up, we consider the macro issues surrounding an investment (i) in relation to how they could help or hurt the investment thesis and (ii) when determining how to size an investment. Our mandate allows us to go anywhere in the capital structure and anywhere in the world, but we are not obligated to go anywhere.We go where we believe the best opportunities, on a risk adjusted basis, exist.It comes down to having a tight filter through which all ideas must pass.Our work is not done after an investment has been made – it is a continuous process, as companies and catalysts evolve over time. In addition to diversifying our portfolio among sectors, industries, regions, and market capitalizations, we classify, diversify and monitor our holdings by “strategy.”Our strategy classifications include: Restructuring.These investments are in companies where there are operational or financial changes underway that don’t appear to be reflected in the market prices of the securities.Changes may include cost cutting, closing and consolidating facilities, headcount reduction, asset sales, stock buybacks, new management, etc.Current investments that fall into this strategy include Prisa, a Spain-based media conglomerate which is going through an extensive financial restructuring and an aggressive operational transformation; Orkla, a Norway-based industrial and foods conglomerate that is refocusing the company to its branded goods and food related business and shedding all other operations; AIG, once the largest market cap insurance company in the world, now completing its transformation away from being a U.S. Government bailed out business with new aggressive management and a refocusing of both its balance sheet and operations. Liquidation.Many investors head for the exits when they hear the word “liquidation,” but we often find mispricing in the securities of companies where their goals are to liquidate all operations and distribute the proceeds to shareholders.Many investors are 6 generally focused on companies that are growing and discard these securities without regard to their underlying value creating substantial discounts to intrinsic value in certain cases.Current liquidations in the portfolio include Capmark (CPMK), a U.S. based commercial mortgage business previously known as GMAC, which is selling off its real estate assets and loans with a plan to liquidate itself out of business in the medium term; Retail Holdings (RHDGF), a U.S. traded owner of 850 retail appliance stores (formerly Singer Sewing Machine Company) in markets including Sri Lanka, Bangladesh, Pakistan, India and Thailand.Although Retail Holdings has a business that is growing significantly, management is focused on liquidating the business as the holding company structure is no longer needed. Breakup/Spinoff.These situations involve companies that are de-conglomerating or shedding business units with little or no overlap with their other business units.We owned a number of companies in 2012 that fell into this category.Cookson plc (CKSN LN), a U.K.-based conglomerate, concluded in the fourth quarter of 2012 that its performance chemicals and coatings business did not have synergies with its industrial ceramics business.As a result, in late 2012, the company broke into two new companies – Alent plc (ALNT LN), the performance chemicals business, and Vesuvius plc (VSVS LN), the ceramics coatings business.Interestingly, even though the company made it clear that it would break up at year-end 2012, the stock sat at 600 Gbp/share.Just a few weeks later, after the companies were separately traded, the combined value of the two shares was close to 720 Gbp/share.Generally, after a spinoff is completed, each new entity finds its own shareholders who revalue the company as a stand-alone business.As Alent plc started trading at the end of December 2012, we saw virtually all of its board members buying stock, indicating their confidence in the company.Another breakup case from 2012 was Impregilo S.p.A. (IPM IM), which is an Italy-based construction and concessions business.One of the company’s largest assets was a 29% stake in a publicly traded Brazilian concessions company.The value of this stake was, at times, up to 100% of Impregilo’s market cap.In late 2012, the company sold this investment and is using the proceeds to pay down debt and return capital to shareholders.Through this process, the value of their underlying construction business was repriced in the market. Compounder.This strategy includes companies that have a history of value creation over long periods of time.These businesses have unique characteristics that may deliver shareholder value via cash flow generation and active management of their operations or collection of assets.Examples of compounders in the portfolio included Bollore (BOL FP), Ackermans & van Haaren (ACKB BB), and Pulse Seismic (PSD CN).Bollore and Ackermans are both over one hundred years old and have compounded shareholder equity in the high teens over the past twenty years.Pulse Seismic is a Calgary-based seismic data provider which leases its information to oil and gas drillers who are drilling wells in western Canada.Pulse’s model has produced outsized, yet lumpy, cash flows because after their initial acquisition cost of the data, there is little expenditure needed to maintain it.Furthermore, when they undertake surveys to generate new data, the cost is often subsidized by the oil and gas company that will ultimately do the drilling, yet the data ownership reverts to Pulse. 7 Our Affinity to Family Controlled Businesses Family controlled companies are often complex entities, with many diverse, potentially unrelated businesses, and therefore are not often covered by research analysts at investment firms, as they typically only focus on companies in a specific industry.Moreover, because the companies are family owned, investors often assume that the owners have no interest in creating shareholder value.As a result, these companies often trade at sizeable discounts to their intrinsic values. We break down individuals and families that control businesses into two categories – value creators and value destroyers.The value creators run their businesses to create real value either for all shareholders or sometimes only for themselves, in which case we may be able to ride their coattails as they work to increase the underlying value and thus the stock price.On the other hand, the value destroyers are usually less than competent, entrenched managers who are merely stewards of capital.These controlling shareholders collect their dividends, do just enough to keep the businesses moving forward, and have a goal of handing off the business to their children who can likewise continue to collect dividends from an often declining business.These stewards of capital are typically several generations removed from the actual creator of the family’s wealth and have little interest or ability in creating real value for other shareholders.We are focused on the first group, the value creators who are intensely interested in evolutionary action, are deeply committed to the maintenance and growth of the value that their families have carefully nurtured over generations, and understand that their businesses are now threatened by global competition as never before.These value creators may either manage the businesses on their own or with the assistance of outside management expertise. We believe the right family controlled businesses can offer extraordinary investment opportunities, particularly in Europe and Asia.These stocks are not always easy to find or understand with necessary clarity.However, with deep analysis and patience, the rewards for investors can be great. Investment in this arena does, however, take more than just a chat with an investor relations functionary.To an even greater degree than in other value situations, an investor assessing a family owned enterprise must establish a lasting relationship with those individuals who control the company.The investor must create bonds of mutual trust and respect with these controlling interests – a process that can evolve over weeks, months or literally years – and then assess whether management will deliver on its goals and promises. The Fund owned a number of family controlled businesses throughout 2012, including Bolloré Group (BOL FP), Ackermans & van Haaren (ACKB BB), Exor S.p.A. (EXO IM), and Guoco Group Ltd. (53 HK).Below is a short discussion about Bolloré and Ackermans. Bolloré is a France-based conglomerate involved in a variety of disparate businesses including, freight forwarding, railway transportation, international logistics services, operating ports and container terminals in Africa, forwarding goods by rail and roads, 8 manufacturing polypropylene plastic films for capacitors and shrink-wrap films, and making batteries for electric cars.It also owns a large equity portfolio including 30% of Havas, the French advertising company.The company is controlled by Vincent Bolloré, a consummate “value creator.” Shares of Bolloré continued to appreciate in the fourth quarter, capping off a strong year of performance.The share appreciation was a result of better than expected earnings in many of Bolloré’s underlying holdings and the expectation that Vincent Bolloré will create substantial value as a newly appointed member of Vivendi’s supervisory board.Please note that the Fund also owns shares of Vivendi (VIV FP).Bolloré has invested about €1 billion in Vivendi with the ultimate goal of breaking up the staid French conglomerate.Bolloré continues to aggressively manage its investment portfolio of public and private businesses.The African assets, especially the ports and logistics businesses, continued to generate significant cash flows during the year.As of year-end, Bolloré traded at about 64% of our calculation of intrinsic value in spite of the fact that the stock has more than doubled in the past 18 months and the underlying value appears to be growing. Ackermans is a family controlled European conglomerate with interests in marine engineering, private banking, real estate, and venture capital.The company is controlled by descendants of the Ackerman and van Haaren families and managed by a combination of family members and outsiders.Historically the company has actively managed its assets very effectively by growing their best businesses and divesting other units that are either underperforming or have become meaningfully overvalued.Over the past 25 years the company has compounded their equity in the high teens per year. Opportunities in Asia As is the case in Europe, many of the largest conglomerates in Asia are family-controlled.We have seen a variety of Asia-based holding companies and conglomerates trading at significant discounts to our view of their intrinsic values become the targets for takeover bids.During 2012, we initiated new positions in three Asia based investments – Guoco Group (Hong Kong), Fraser & Neave (FNN SP) (Singapore) and WBL Corp. (WBL SP) (Singapore).All three companies were the targets of bids after we initiated our positions. Guoco Group is 72% controlled by Quek Leng Chan.The stock was trading in a range between the mid 60s and high 80s (HKD) for quite some time.We bought the stock during the third quarter of 2012 at around 70 HKD/share.As we were building the position, Mr. Quek announced he would launch a 88 HKD/share bid for the 28% of the shares outstanding he did not own.Our conservative estimate of Guoco’s net asset value (NAV) was in excess of 110 HKD/share.The stock has traded in the low to mid 90s since the bid was announced and we still see the potential for upside.Mr. Quek was very clear that he concluded the market had not properly valued the company and he would rather take it private to give himself more flexibility as an investor.I have spoken with Mr. Quek since the mid 1990s and believe him to be a very savvy and shrewd value investor in Asia. 9 WBL Corp. is a Singapore-based holding company with assets including real estate (both land and developments), auto dealerships, and stakes in several publicly traded companies.It has operations across Asia, including China, Hong Kong, Singapore and Malaysia.The two main shareholders have been at odds with each other about the future of the company for several years.We are attracted to cheap stocks where the main shareholders are at odds with each other, which can lead to breakups, liquidations, bids or asset sales.We initiated a position in the stock during the third quarter of 2012 as we concluded that the stock was trading at a discount of at least 35% to our sum of the parts valuation.At the same time, we saw the inevitability of management changes as the various shareholders began flexing their muscles.One shareholder group, led by Overseas-Chinese Banking Corp (OCBC), wanted to keep running the company as is and take advantage of the growth opportunities throughout Asia.The other group, led by Straits Trading, wanted to sell assets and focus on shareholder value.While we were still building our position, Straits Trading launched a bid for the company.They offered 3.41 SGD per share in cash or 1.07 shares of Straits Trading.The stock was trading right around the cash bid price at the launch of the offer.In our work on Straits Trading, we concluded that we would do nothing.Since Straits wanted to buy out WBL with the intention of liquidating its assets, our view was that getting shares of another conglomerate and WBL being about 40% of the combined new company would accrete more value to the Straits shareholders than the WBL holders.By holding our shares directly, we felt we would get the full benefit of the Straits effort to liquidate the assets and therefore get the most value.In addition, we concluded that the chance for a bidding war was very high.In January of 2013, OCBC via its stake in United Engineering bid 4.00 SGD per share in cash for the company.As a result, the stock traded up north of 4.60 SGD as shareholders await the next round in this potential bidding war. We are working on several other situations throughout the region where we see similar characteristics as those outlined above.Historically, we have not found much to work on in Asia as we found companies were predominately high growth, high expectation and high valuation.Even those companies perceived as cheap were predicated on very high growth assumptions with little cushion to protect investors.With these markets maturing and investors taking a more global perspective, we are seeing special situations where conglomerates appear to be falling through the cracks, even though they haverobust values and highly attractive businesses.We would expect to see an increase in our Asia exposure over time as we work through these situations. Closing Thoughts The daily news headlines about crisis, stress, debt ceilings, bailouts, currency breakups has been incessant for close to three years now.We always focus on special situations to take advantage of the opportunities being presented.We endeavor to filter out the noise and look at a company’s merits in each and every case.At times, it can become frustrating with the pace at which catalysts take place and are recognized by the market.But, our conviction in our investment process is rock solid and is what guides and drives us forward.The crisis zones around the world have created and will 10 continue to create real opportunities.The key is to take advantage of these opportunities to the fullest extent possible. We once again thank you for your continued confidence and support. Sincerely, David E. Marcus Portfolio Manager 11 Management’s Discussion of Fund Performance For the year ended December 31, 2012, Class I shares of the Evermore Global Value Fund were up 7.55%.The Fund’s benchmark index, the MSCI All-Country World Index, was up 16.13% over the same period.Throughout the course of the year, the Fund had about 45% of its net assets invested in European special situation investments.In general, special situation investments work on their own time frames.The Fund showed strong investment performance in the first quarter of 2012 that was all but erased in the 2nd quarter as fear and panic once again impacted European markets.The 3rd and 4th quarter saw stability come back to the European markets as the European Central Bank offered tangible solutions to the sovereign debt crisis for the first time in over 2 years.The Fund’s underperformance to its benchmark index was largely due to its overweighting in European special situation investments and, specifically, to the poor performance of its Prisa Preferred B ADR and Warrant, ATP Oil & Gas bond, and ModusLink Global Solutions positions, which are discussed below. The largest contributors and detractors to the Fund performance for the year were: Contributors Detractors Sky Deutschland (Germany) Prisa Preferred B ADR (Spain) Bolloré Group (France) ATP Oil & Gas 11.875% 05/01/15 Bond (U.S.) Pulse Seismic (Canada) ModusLink Global Solutions Inc. (U.S.) Retail Holdings NV (Hong Kong) Prisa Warrants (Spain) iStar Financial Inc. (U.S.) Sevan Drilling AS (Norway) Below please find a discussion on each of the above mentioned contributors and detractors. Contributors: Sky Deutschland (SKYD GY) Sky Deutschland, the largest pay TV business in Germany, continued its solid performance in the fourth quarter.Management has implemented real changes that have continued to inch the company closer to profitability, something that has eluded the company for years.Furthermore, News Corp, the largest shareholder with 54.5% of the company’s outstanding shares, won a ruling from the German tax authorities that will allow them to preserve most of the Sky Deutschland’s €2.3 billion tax losses should they seek to take full control of Sky Deutschland, which we believe is the ultimate end game for them.Despite the strong returns realized by the stock in 2012, its shares remained undervalued compared to its peers as measured on an enterprise value per subscriber basis.We expect this gap to close in 2013.With a year-end valuation of €1067/per subscriber, the stock appears significantly undervalued to comparative companies with valuations ranging from €1615/per subscriber to €2000+/per subscriber. 12 Bolloré Group (BOL FP) Shares of Bolloré continued to appreciate in the fourth quarter, capping off a strong year of performance.The share appreciation was a result of better than expected earnings in many of Bolloré’s underlying holdings and the expectation that Vincent Bolloré will create substantial value as a newly appointed member of Vivendi’s supervisory board.Bolloré has invested about €1 billion in Vivendi with the ultimate goal of breaking up the staid French conglomerate.Bolloré continues to aggressively manage its investment portfolio of public and private businesses.The African assets, especially the ports and logistics businesses, continued to generate significant cash flows during the year.As of year-end, Bolloré traded at about 64% of our calculation of intrinsic value in spite of the fact that the stock has more than doubled in the past 18 months and the underlying value appears to be growing. Pulse Seismic Inc. (PSD CN) Pulse Seismic is a Calgary-based seismic data provider which leases its information to oil and gas drillers who are drilling wells in western Canada.Pulse’s model has produced outsized, yet lumpy, cash flows because after their initial acquisition cost of the data, there is little expenditure needed to maintain it.Furthermore, when they undertake surveys to generate new data, the cost is often subsidized by the oil and gas company that will ultimately do the drilling, yet the data ownership reverts to Pulse. Retail Holdings NV (RHDGF) Retail Holdings is a $112 million holding company with a 56% stake in Singer Asia.Singer Asia owns stakes of various sizes in Singer businesses located on or around the Indian subcontinent.These businesses, which are publicly traded, mostly sell household appliances and other electronics.In addition to these stakes, Retail Holdings also holds a $21.6 million note from KKR & Co. L.P., the private equity firm, which yields 12% and is due in 2017.The company paid out a 12.5% ($2.50 per share) distribution during the third quarter of 2012 and indicated that it would seek to continue to pay out a significant portion of the cash that is being up-streamed from the various Singer holdings.The company has reiterated its intention to liquidate and distribute all proceeds to shareholders over time as it can opportunistically sell off its assets.Shares of Retail Holdings closed 2012 at $21.75.Based on our valuation, we believe that their remaining businesses could potentially be liquidated over time for between $30 and $35 per share. iStar Financial Inc. (SFI) iStar Financial is an investment that is representative of how systematic mispricing can occur even in today’s information driven markets.Real estate investment trust securities are required by law to distribute 90% of their taxable income as dividends in order to realize other beneficial tax treatment.Because of this regulation, the natural shareholder constituency for REITs is owners who are looking for the income stream provided by the consistent dividend payment.When a REIT runs into cash flow issues and has to discontinue their dividend payment, as iStar did in 2008, shareholders often sell without regard to value because they are no longer receiving 13 current income.This is exactly what happened with iStar.Despite valuable, senior secured assets on its balance sheet, investors sold the stock to a point where we believe it was trading at a fraction of its liquidation value.This mispricing provided an opportunity for us to own the underlying assets at an attractive value while also providing an opportunity to capitalize on a turnaround of iStar’s operating results.Over the past few years, iStar management, led by CEO and shareholder Jay Sugarman, have successfully worked out their problem loans, refinanced their liabilities and profitably developed properties they own.We look forward to the continued solid management of the assets and the potential reinstatement of the dividend, which we believe could be the catalyst that causes the stock price to converge with its underlying value. Detractors: Prisa Preferred B ADR (PRIS/B) and Prisa Warrants (J0003 SM) Prisa’s share price continued to decline in 2012, as the macro environment in Spain further deteriorated and the company works to get out from under their large debt load.Despite the weak advertising numbers in Spain, Prisa showed resiliency in their pay TV and education businesses.Prisa’s turnaround has taken much longer than we anticipated, but we continue to believe that CEO Fernando Abril and his newly appointed CFO, Javier Lazaro, are talented managers who possess the skills necessary to turn this company around, both financially and operationally. ATP Oil & Gas 11.875% 5/1/15 Bond Our position in ATP Oil & Gas second lien notes fell during 2012 when the company voluntarily filed for Chapter 11 bankruptcy protection in August.In its filing, the company cited the reason for filing for bankruptcy as a lack of liquidity to continue to fund the two large drilling projects in which they were involved.In our original analysis of the company and its capital structure, we concluded there was a chance that the company could run into liquidity issues.We were comfortable with the bankruptcy scenario for two reasons:(1) the reported values of the underlying oil and gas various infrastructure assets the company owns and (2) the debt was trading at a meaningful discount to face value.Since the filing, our bonds have continued to trade significantly lower than our cost as the Debtor in Possession (DIP) lenders, second lien lender, and other creditors work through the bankruptcy.This month, ATP will auction off some of their shallow water oil and gas blocks and we will begin to have a clearer picture of what the bonds’ ultimate recovery may be. ModusLink (MLNK) Moduslink shares experienced malaise in the fourth quarter as results of their strategic review, accounting review, and search for a new CEO were kept under wraps by management.We have been vocal in our criticism of management’s status quo and believe that 2013 will bring about the change we have long called for at the company.Despite the market’s indifference to this company, it continues to have a sizable net cash position, a $2 billion tax loss asset, and three dissident shareholders pushing for value creation. 14 Sevan Drilling (SEVDR NO) Sevan Drilling shares sold off in November after news that their second rig, Sevan Brasil, experienced a problem with its blow-out preventer, and as a result it did not earn full contract rates for 4 weeks.Scott Kerr, the company’s CEO, arranged for the rig to work at a discounted rate while the blow-out preventer was being repaired, and got the rig back up to earning a full rate in short order.We continue to believe the value in Sevan’s drilling assets are materially undervalued and that the value will come out as they fortify their balance sheet and contract out their next two rigs.At the year-end share price, the rigs at Sevan are being valued at approximately $375 million per rig, while the going rate for new rigs of this type is in excess of $600 million per rig. As of December 31, 2012, the Fund’s ten largest holdings were as follows: Company Country % of Net Assets American International Group, Inc. U.S. 4.5% Sky Deutschland AG Germany 4.3% Vivendi SA France 4.0% Sistema JSFC Russia 3.7% Bollore SA France 3.5% Sevan Drilling AS Norway 3.4% Ei Towers S.p.A. Italy 3.3% Genworth Financial, Inc. U.S. 3.3% General Growth Properties, Inc. U.S. 3.1% Ackermans & van Haaren NV Belgium 2.9% At year-end 2012, the Fund’s cash position stood at 6.3%. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investing in smaller companies involves additional risks such as limited liquidity and greater volatility than larger companies.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in special situations may involve greater risks when compared to other investments if expected developments do not occur.Additional special risks relevant to our Funds involve derivatives and hedging.Please refer to the prospectus for further details. REITs and real estate securities involve risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. 15 Please refer to the Schedules of Investments for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. The MSCI All-Country World Index is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax.The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income.Free cash flow is revenue less operating expenses including interest expense and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Diversification does not assure a profit or loss in a declining market. Must be preceded or accompanied by a prospectus. The Evermore Global Value Fund is distributed by Quasar Distributors, LLC.Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC and U.S. Bank N.A. 16 Evermore Global Value Fund SECTOR ALLOCATION as a Percentage of Net Assets at December 31, 2012 (Unaudited) *Cash equivalents and other assets less liabilities. 17 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended December 31, 2012 (Unaudited) As a shareholder of the Evermore Global Value Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges or loads, contingent deferred sales charges and redemption fees; and (2) ongoing costs, including investment advisory fees, distribution and servicing fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/12 – 12/31/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account value and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. 18 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended December 31, 2012 (Unaudited), Continued To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Class A Actual^ $ 8.35 Class A Hypothetical (5% annual return before expenses)+ $ 8.16 Class C Actual^ Class C Hypothetical (5% annual return before expenses)+ Class I Actual^ $ 7.06 Class I Hypothetical (5% annual return before expenses)+ $ 6.90 ^ Excluding interest expense on securities sold short, your actual cost of investments in the Fund would be $8.30 for Class A shares, $12.16 for Class C shares and $7.00 for Class I shares. + Excluding interest expense on securities sold short, your hypothetical cost of investment in a fund would be $8.11 for Class A shares, $11.89 for Class C shares and $6.85 for Class I shares. * Expenses are equal to the Fund’s expense ratios for the most recent six-month period, including interest expense on securities sold short, of 1.61% for Class A shares, 2.36% for Class C shares and 1.36% for Class I shares multiplied by the average account value over the period multiplied by 184/366 (to reflect the one-half year period). If interest expense was excluded, the annualized ratio would have been 1.60% for Class A shares, 2.35% for Class C shares and 1.35% for Class I shares. Expense ratios reflect fee waivers currently in effect. 19 Evermore Global Value Fund Value of $10,000 vs. MSCI All-Country World Index (Unaudited) Since Value of Total Annualized Returns Inception Year Ended December 31, 2012 1 Year 3 Year (1/1/2010) (12/31/12) Class A 7.24% (3.44)% (3.44)% $ 9,004 Class A (with sales charge) 1.85% (5.08)% (5.08)% $ 8,123 Class C 6.42% (4.20)% (4.20)% $ 8,792 Class C (with sales charge) 5.42% (4.20)%* (4.20)%* $ 8,792 Class I 7.55% (3.20)% (3.20)% $ 9,072 MSCI All-Country World Index 16.13% 6.63% 6.63% * Sales charges for Class C are not applicable if shares not sold within one year. This chart illustrates the performance of a hypothetical $10,000 investment made on January 1, 2010, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 866-EVERMORE or (866) 383-7667. The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 20 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Shares Value COMMON STOCKS – 76.8% Communications Equipment – 8.0% Cisco Systems, Inc. (United States) $ Comverse, Inc. (United States)* Ei Towers SPA (Italy)*1 Construction & Engineering – 2.3% Impregilo SPA (Italy) Diversified Financial Services – 3.6% Capmark Financial Group, Inc. (United States) Guoco Group Ltd. (Hong Kong) Electronic Equipment, Instruments & Components – 2.4% WBL Corp. Ltd. (Singapore) Energy Equipment & Services – 5.7% Pulse Seismic, Inc. (Canada)* Sevan Drilling AS (Norway)* Hotels, Restaurants & Leisure – 2.7% Burger King Worldwide, Inc. (United States)*1 Rank Group (United Kingdom) Household Durables – 3.5% Retail Holdings NV (Netherlands)* Industrial Conglomerates – 17.9% Ackermans & van Haaran NV (Belgium) Bollore SA (France) EXOR SPA (Italy) Lonrho PLC (United Kingdom)* Orkla ASA (Norway) Sistema JSFC – ADR (Russia)* Insurance – 9.9% American International Group, Inc. (United States)* Genworth Financial, Inc. (United States)*1 Old Mutual PLC (United Kingdom) Logistics – 2.4% ModusLink Global Solutions, Inc. (United States)* Media – 12.1% Constantin Medien AG (Germany)* Highlight Communications AG (Switzerland) Promotora de Informaciones SA – Class B – ADR (Spain)* Sky Deutschland AG (Germany)* Vivendi SA (France) The accompanying notes are an integral part of these financial statements. 21 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value Security & Alarm Services – 2.4% The ADT Corp. (United States)* $ Specialty Chemical – 3.9% Alent PLC (United Kingdom)* Vesuvius PLC (United Kingdom)* TOTAL COMMON STOCKS (Cost $59,108,905) PARTNERSHIPS & TRUSTS – 5.9% Real Estate Investment Trusts – 5.9% General Growth Properties, Inc. (United States) iStar Financial, Inc. (United States)*1 TOTAL PARTNERSHIPS & TRUSTS (Cost $3,696,447) RIGHTS – 0.5% Pharmaceutical, Biotechnology & Life Sciences – 0.5% Sanofi, Expiration: December, 2020 (France)* TOTAL RIGHTS (Cost $390,420) WARRANTS – 3.5% Consumer Finance – 0.9% Capital One Financial Corp., Expiration: November, 2018, Exercise Price: $42.13 (United States)* Diversified Financial Services – 2.1% Bank of America Corp., Expiration: January, 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Exercise Price: $42.42 (United States)* Insurance – 0.4% Hartford Financial Services Group, Inc., Expiration: June, 2019, Exercise Price: $9.62 (United States)* Media – 0.1% Promotora de Informaciones SA – Class A, Expiration: June, 2014, Exercise Price: $2.00 (Spain)* TOTAL WARRANTS (Cost $6,930,933) The accompanying notes are an integral part of these financial statements. 22 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Principal Amount Value CORPORATE BONDS – 1.9% Consumer Finance – 1.2% Egidaco Investments Ltd., 12.750%, 12/29/2013 $ (Russia) $ Oil, Gas & Consumable Fuels – 0.7% ATP Oil & Gas Corp. 11.875%, 5/1/2015 (United States)2 TOTAL CORPORATE BONDS (Cost $3,182,403) CONVERTIBLE BOND – 2.7% Shipping & Logistics – 2.7% Frontline Ltd., 4.500%, 4/14/2015 (United States) TOTAL CONVERTIBLE BOND (Cost $2,429,254) MUNICIPAL BONDS – 1.9% Tobacco – 1.9% Northern Tobacco Securitization Co., 5.670%, 6/1/2046 (United States) Tobacco Settlement Financing Corp, 6.125%, 6/1/2047 (United States) TOTAL MUNICIPAL BONDS (Cost $2,642,265) Contracts (100 shares per contract) CALL OPTIONS PURCHASED3 – 0.4% Hedges – 0.2% CurrencyShare Swiss Franc Trust, Expiration: March, 2013, Strike Price: $107.00 (United States)* iShares Barclays 20+ Year Treasury Bond, Expiration: March, 2013, Strike Price: $131.00 (United States)* SPDR Gold Trust, Expiration: March, 2013, Strike Price: $170.00 (United States)* Insurance – 0.2% Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $5.00 (United States)* Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $7.00 (United States)* TOTAL CALL OPTIONS PURCHASED (Cost $384,667) The accompanying notes are an integral part of these financial statements. 23 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Contracts (100 shares per contract) Value PUT OPTIONS PURCHASED – 0.1% Hedges – 0.1% CAC 40 Index, Expiration: March, 2013, Strike Price: $31.00 75 (France)*4 $ Deutsche Borse AG German Stock Index, Expiration: March, 2013, Strike Price: $64.00 (Germany)*5 EURO STOXX 50 (Price) Index, Expiration: March, 2013, Strike Price: $21.50 (Germany)*4 TOTAL PUT OPTIONS PURCHASED (Cost $328,009) Shares SHORT-TERM INVESTMENT – 4.9% Money Market Fund – 4.9% Invesco Liquid Assets Portfolio- Institutional Class, 0.146%6 TOTAL SHORT-TERM INVESTMENT (Cost $3,966,940) TOTAL INVESTMENTS IN SECURITIES – 98.6% (Cost $83,060,243) Other Assets in Excess of Liabilities – 1.4% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ADR American Depositary Receipt 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Security in default. 3 100 shares per contract. 4 10 shares per contract. 5 5 shares per contract. 6 Seven-day yield as of December 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 24 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Percent of Country Net Assets United States % United Kingdom % Italy % France % Hong Kong % Norway % Germany % Russia % Belgium % Canada % Singapore % Spain % Switzerland % Cash & Equivalents^ % Total % ^Includes the money market fund and other assets in excess of liabilities. The accompanying notes are an integral part of these financial statements. 25 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2012 ASSETS Investments in securities, at value^ (Note 2) $ Unrealized gain on forward currency contracts Receivables: Investment securities sold Fund shares sold Dividends and interest, net Other receivables Due from broker, net Prepaid expenses Total assets LIABILITIES Unrealized loss on forward currency contracts Payables: Investment securities purchased Currency payable Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (distributions in excess of) net investment income ) Accumulated net realized loss on investments, foreign currency transactions and forward currency contracts ) Net unrealized depreciation on investments ) Net unrealized depreciation on foreign currency transactions and forward currency contracts ) Net assets $ ^ Cost of Investments $ The accompanying notes are an integral part of these financial statements. 26 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2012, Continued Class A: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Maximum offering price per share* (net asset value per share/front-end sales charge) ($8.59/95.00%) $ Class C: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share** $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ * Class A share investments of $1 million or more, which are purchased at Net Asset Value, are subject to a 0.75% contingent deferred sales charge (“CDSC”) if redeemed within 12 months. ** A 1.00% CDSC applies to the lesser of the amount invested or the redemption value of Class C shares redeemed within 12 months after purchase. The accompanying notes are an integral part of these financial statements. 27 (This Page Intentionally Left Blank.) 28 Evermore Global Value Fund STATEMENT OF OPERATIONS for the Year Ended December 31, 2012 INVESTMENT INCOME Income Interest $ Dividends (net of $69,207 foreign withholding tax) Total investment income EXPENSES (Note 3) Investment advisory fees Legal fees Transfer agent fees Registration fees Chief Compliance Officer fees Custody fees Administration fees Audit fees Reports to shareholders Trustee fees Fund accounting fees Distribution fees – Class A Miscellaneous expenses Insurance expense Distribution fees – Class C Interest expense to broker Total expenses Less fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS, FOREIGN CURRENCY TRANSACTIONS & SECURITIES SOLD SHORT Net realized loss on investments and options ) Net realized loss on foreign currency transactions and foreign currency forward contracts ) Net realized loss on securities sold short ) Net realized gain on written options Change in net unrealized appreciation on investments Change in net unrealized depreciation on foreign currency translations and forward currency contracts ) Change in net unrealized appreciation on securities sold short Net realized and unrealized gain on investments, options, foreign currency transactions and securities sold short Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 29 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments and options ) ) Net realized loss on foreign currency transactions and foreign currency contracts ) — Net realized gain (loss) on securities sold short ) Net realized gain on written options — Change in net unrealized appreciation (depreciation) on investments ) Change in net unrealized appreciation (depreciation) on foreign currency translations and forward currency contracts ) Change in net unrealized appreciation (depreciation) on securities sold short ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income – Class A ) ) From net investment income – Class C ) ) From net investment income – Class I ) ) Total distributions from net investment income ) ) From return of capital – Class A ) — From return of capital – Class C ) — From return of capital – Class I ) — Total distributions from return of capital ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Class A (a) Net increase (decrease) in net assets derived from net change in outstanding shares – Class C (a) ) Net increase in net assets derived from net change in outstanding shares – Class I (a) Total increase in net assets from capital share transactions Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed (distributions in excess of) net investment income $ ) $ The accompanying notes are an integral part of these financial statements. 30 Evermore Global Value Fund STATEMENT OF CHANGES IN NET ASSETS, Continued (a)Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2012 December 31, 2011 Class A Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed1 ) Net increase $ $ Year Ended Year Ended December 31, 2012 December 31, 2011 Class C Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) ) — — Net increase (decrease) ) $ ) $ Year Ended Year Ended December 31, 2012 December 31, 2011 Class I Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares issued in transfer-in-kind (Note 2) — — Shares redeemed2 ) Net increase $ $ 1 Net of redemption fees of $17 and $2,398, respectively. 2 Net of redemption fees of $110 and $0, respectively. The accompanying notes are an integral part of these financial statements. 31 Evermore Global Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year CLASS A Year Ended December 31, 2010* Net asset value, beginning of year $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income^ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income ) ) — Return of capital ) — — Total distributions ) ) — Paid-in capital from redemption fees (Note 2) 1 1 1 Net asset value, end of year $ $ $ Total return without sales load % )% % Total return with sales load % )% )% SUPPLEMENTAL DATA Net assets, end of year (thousands) $ $ $ Portfolio turnover rate 45
